DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1, 8 and 15 have been amended.
Claims 7 and 14 were previously cancelled.
Claims 1-6, 8-13 and 15-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.




Response to Arguments
Claim Objections
Applicant’s amendments, filed 6/8/2022, remedy the previous claim objections.  The objections to the claims are withdrawn.

Double Patenting rejection
Applicant’s remarks with respect to the provisional rejection of claims 1-6, 8-13 and 15-20 on the grounds of nonstatutory double patenting have been fully considered.  Examiner appreciates Applicant’s position has restated the rejection below, for completeness of record.

35 USC 101 rejections
Applicant's arguments with respect to the rejection of claims 1-6, 8-13 and 15-20 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  Examiner invites Applicant to schedule an interview to discuss the pending rejection.
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. As written, the claims merely review order data to manage order fulfillment options, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’.
	Applicant argues that the present invention recites significantly more than an abstract idea.  Examiner disagrees and begins by noting that claim 1 fails to recite any hardware performing any of the recited functions.  Additionally, if any hardware were to be cited, the functions listed would likely merely used in its ordinary capacity for economic or other tasks.  As written, the claims do not present a technical solution to a technical problem as they do not impart any functional change to any data or computer itself, nor any improvement to another technology or technical field.
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

	Additionally, with regards to claims 15-20, the claims recite "a computer readable storage medium."  Examiner recommends that Applicant amend claims to recite "a non-transitory computer readable storage medium..."

35 USC 103 rejection
Applicant’s arguments with respect to the rejection of claims 1-6, 8-13 and 15-20 under 35 USC 103 have been fully considered and are persuasive, in view of the accompanying amendments. The rejection under 35 USC 103 has been withdrawn.


Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13 and 15-20 of copending Application No. 16/585455. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of application 16/585455. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites: 
establishing a threshold deadline for pickup of the product representing a likelihood that the online order is at risk of abandonment; 
monitoring a pickup status of the online order to determine that the product has not been picked up by the threshold deadline; 
determining that delivery of the product after the threshold deadline from a location of a store to an address of the customer is still feasible for a known delivery charge;
communicating with a shipper via a network to inquire as to availability of a shipper to pick up the product at the store and deliver it to the address of the customer, as well as the cost for the delivery and time constraints; 
transmitting a notification to the customer that the product can be delivered with proposed delivery details including the delivery charge;
receiving a confirmation for delivery from the customer responsive to the notification; 
collecting additional information from the customer for scheduling a delivery; 
analyzing a current customer profile and historical data; 
analyzing the natural language by generating models for scoring and ranking results for training based on large sets of inputs and outputs to determine a confidence level of an answer;
communicating with a store associate for confirming the product is picked and packed; and 
scheduling a delivery for the product.

These steps, as a whole, set forth the process for reviewing order data to manage order fulfillment options, which is an abstract idea because it is a method of organizing human activity. “Reviewing order data to manage order fulfillment options” is considered to be a method of organizing human activity because it is a sales activity or behavior. 
This judicial exception is not integrated into a practical application. Notably, claim 1 does not recite additional elements.  Examiner also contends, in arguendo, that claim 1 would not integrate the recited judicial exception into a practical application even if claim 1 were to include additional elements as presented in independent claim 8. The “computer system”, “processors” and “memory device” (of claim 8) generally link the abstract idea to a particular technological environment (i.e. computers) (see MPEP 2106.05(h)); and the computing system is merely being used as a tool to perform the abstract idea (i.e. a generic computer component) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.
Dependent claims 2-6 merely further limit the abstract idea and are thereby considered to be ineligible.
Claims 8-13 and 15-20 are parallel in nature to claims 1-6. Accordingly claims 8-13 and 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Furthermore, regarding claims 15-20, the claims recite "a computer readable storage medium." Applicant's specification does not set forth what constitutes computer readable medium. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer readable medium includes signals per se. Thus, the computer readable medium is considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  Examiner recommends that Applicant amend claims to recite "a non-transitory computer readable storage medium..." 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684